2022 IL 126918



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS




                                     (Docket No. 126918)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellant, v.
                         TRAVIS J. WILLIAMS, Appellee.


                                 Opinion filed May 19, 2022.



        JUSTICE THEIS delivered the judgment of the court, with opinion.

        Chief Justice Anne M. Burke and Justices Garman, Neville, Michael J. Burke,
     Overstreet, and Carter concurred in the judgment and opinion.



                                          OPINION

¶1       The central issue in this case is whether the appellate court erred in finding that
     the prosecutor’s unobjected-to comments about hearsay during rebuttal closing
     argument were reversible plain error. A jury found defendant Travis Williams
     guilty of three counts of predatory criminal sexual assault of a child (720 ILCS
     5/12-14.1(a)(1) (West 2004)) and three counts of criminal sexual assault (id. § 12-
     13(a)(3)). The Henry County circuit court entered judgment on the jury’s verdict
     and ultimately sentenced the defendant to mandatory life imprisonment. The
     appellate court reversed the defendant’s convictions and remanded for a new trial.
     2020 IL App (3d) 170848. For the following reasons, we reverse the appellate
     court’s judgment and affirm the trial court’s judgment.


¶2                                    BACKGROUND

¶3       On November 30, 2016, the defendant was charged with 10 counts of predatory
     criminal sexual assault and 5 counts of criminal sexual assault. The alleged victim
     was his daughter, K.W., and the alleged offenses occurred between January 1, 2004,
     and January 30, 2005. The defendant was also charged with five counts of predatory
     criminal sexual assault, five counts of criminal sexual assault, and two counts of
     aggravated criminal sexual abuse (720 ILCS 5/12-16(b) (West 2004)). The alleged
     victim was his stepdaughter, H.S., and the alleged offenses occurred between
     January 1, 2007, and December 31, 2007. In the K.W. case, the State indicated that
     it would proceed to trial on only two counts for each offense and dismiss the
     remaining counts. In the H.S. case, the State indicated that it would proceed to trial
     on only one count of predatory criminal sexual assault and one count of criminal
     sexual assault and dismiss the remaining counts.

¶4       Prior to trial, the State filed a motion to admit evidence of other sex crimes
     pursuant to section 115-7.3 of the Code of Criminal Procedure of 1963 (Code). 725
     ILCS 5/115-7.3 (West 2016). The State sought to introduce the testimony of K.W.
     at H.S.’s trial, and vice versa, as well as the testimony of A.R., K.W.’s younger
     sister and the defendant’s daughter, and L.M., a friend of another of the defendant’s
     daughters, to prove his intent and propensity to commit sex offenses. The State
     indicated that both K.W. and H.S. would testify about back rubs from the defendant
     that progressed to sexual contact; A.R. would testify that, when she was in seventh
     or eighth grade, the defendant touched her vagina; and L.M. would testify that,
     when she was 15 years old, the defendant had her remove her shirt before he gave
     her a back rub. After the trial court granted the motion, defense counsel agreed to
     the joinder of the two cases. The State also filed a motion in limine under section
     115-7 of the Code (id. § 115-7) to prevent the defendant from introducing evidence




                                             -2-
     of the victims’ prior sexual conduct. The defense indicated that it would not be
     eliciting any such testimony, so the trial court considered the matter resolved.

¶5      During voir dire, the State listed A.R., L.M., and H.S.’s mother (the defendant’s
     ex-wife Patti) as potential witnesses. At trial, however, the State called only three
     witnesses: K.W., H.S., and Johanna Hager, an expert.

¶6       K.W. testified that she was born on January 31, 1992, and the defendant is her
     father and “like my best friend.” K.W. stated that she and the defendant “still are
     very close,” and she bore him no animosity. K.W. described the “sisterhood” in her
     extended family. Her parents had another daughter, A.R., a year after K.W. The
     defendant also had four other daughters with three other women. Among K.W.’s
     half-sisters are H.S. and O.W. K.W. called A.R. “like my best friend” and O.W.
     “like my baby.” The defendant and Patti, who is the mother of both H.S. and O.W.,
     were married for a time but were divorced in 2012. According to K.W., Patti is
     “like my second mom.”

¶7       K.W.’s parents never married, and she lived primarily with her mother until she
     got older and started “living with both of them.” When she was 11 or 12 years old
     and a sixth-grade student, the defendant broke up with two girlfriends. He was
     “really upset” about the second break-up, so K.W. and A.R. stayed at his house
     more often. The defendant asked the girls to sleep with him, and they did so on a
     mattress on the floor with one girl to either side of him. Around that time, “back
     rubs” from her father at night became awkward and uncomfortable. She would
     remove her shirt, because the defendant asked her to do so, and then lie on her
     stomach. That “didn’t feel as weird” as subsequent encounters during which the
     defendant would “not just rub my back but, like, rub my front too.” She could not
     recall why the back rubs changed to front rubs, but “I just know that he had me,
     like, ‘Why don’t I just do your front side.’ ”

¶8       K.W. testified that she did not believe that was okay. On another occasion, the
     defendant took her hand and moved it over his stomach, and K.W. felt the top of
     his penis because “he had it out” intentionally. She pretended to sleep. The
     defendant then removed her shorts, touched outside and inside her “vagina area.”
     He “got on top” of her and had sexual intercourse with her. A month later, the
     defendant mentioned what had happened to K.W. According to K.W., he said “it
     was kind of his way of, like, teaching me and his way of showing love.”



                                             -3-
¶9         K.W. testified that she “really only honestly remember[s] the first time pretty
       well,” but only “where it happened” after that. She stated that the defendant had
       intercourse with her “[a]lmost nightly” wherever he lived, except for a short time
       when he was between homes. That occurred “pretty much every time the
       opportunity came,” which K.W. estimated was hundreds of times—and somewhere
       between 25 and 50 times when A.R. was in the same bed. The defendant performed
       oral sex on her and had her perform oral sex on him. She said that happened “a lot,”
       though some time after the intercourse had started.

¶ 10       Eventually, the defendant met Patti, and she moved into his house with her two
       daughters, including H.S. Patti worked three jobs, and she was often away from the
       house. K.W. stated that the defendant had intercourse with her upstairs in the
       bedroom that he and Patti shared. The intercourse continued until K.W. was 17 or
       18 years old. One day, the defendant texted her on a phone that both she and H.S.
       used and asked her “to go upstairs.” K.W. texted him that she “didn’t want to do
       that anymore, and it just stopped.”

¶ 11       More than once, K.W. thought that she may have gotten pregnant after
       intercourse with the defendant, which was always unprotected. He reportedly
       “kinda just blew it off.” Around seventh grade K.W.’s period was late, so she
       punched her stomach. Her mother arranged for her to get birth control shots when
       she was a high school sophomore. K.W. testified that she told A.R. about the
       intercourse, but no one else. She “wasn’t very comfortable” with what had
       happened but “never wanted anything to happen” to the defendant. She added that
       she still felt the same about him, but she knew that “then I wasn’t able to protect
       anyone, so now I feel like I need to.”

¶ 12       In 2016, after a day with O.W., K.W. “just felt something” and “needed to say
       something” to Patti because she was “worried that something would happen” to
       O.W. K.W. explained that her concern was that the defendant “might try to do what
       he did to me and touch her.” K.W. testified that she asked Patti if she remembered
       “what [A.R.] said” years earlier about the defendant having intercourse with K.W.
       When Patti responded affirmatively, K.W. told her that “it was true, of what
       happened.” Shortly thereafter, K.W. was contacted by police and gave a statement
       to a detective.




                                              -4-
¶ 13       On cross-examination, defense counsel asked K.W. about 2009 when A.R.
       came forward with “some information” and both the police and the Department of
       Children and Family Services (DCFS) became involved. K.W. was interviewed at
       the local child advocacy center. She agreed that she told investigators that “this
       didn’t happen.” K.W. offered her rationale:

              “Probably for multiple different reasons, the first being that it wasn’t A.R.’s
          story to tell. She—and my opinion is, she didn’t do it for reasons that I feel like
          I needed to do it now. I also felt that I needed to protect my dad somehow at the
          time. It just wasn’t something that I felt like I really wanted to talk about or
          really be a part in.”

       When asked why she did not feel the need to protect A.R., K.W. responded:

             “Because, to me, she did it out of anger. She was forced to move in with my
          dad, and as a way for her to get out of living with my dad, she was going to tell
          my secret that I trusted with her, so I was pretty angry with her.”

       And when asked why she did not come forward with information to help protect
       H.S. and H.S.’s younger sister, K.W. responded, “Because at that time I felt like if
       it was all happening to me, then it wasn’t going to happen to them, so just if I took
       it, then nobody else would get hurt.”

¶ 14       K.W. testified that she moved to her own apartment after high school graduation
       but that she continued to visit her father. He was “always there” and “how a dad
       should be.” For a year, however, their relationship was strained. When she was 16
       years old, K.W. told her parents that she was a lesbian. When she was 17 or 18
       years old, she began dating a woman. According to K.W., the defendant “kinda just
       told me that bringing my girlfriend at that time was like bringing crack into his
       house, and we kinda just didn’t speak after because he just wasn’t—he was against
       me being gay.” The relationship eventually was repaired, but K.W. visited him less
       than she had before his comment. And he declined all of her invitations to visit the
       home that she shared with her wife and three children.

¶ 15       On redirect examination by the State, K.W. testified that she never told her wife,
       A.R., or Patti specifically what the defendant had done, just that he had had
       intercourse with her. The first person to whom she provided details was a police




                                               -5-
       detective. When asked why she did not protect H.S., K.W. reiterated that she did
       not think “it was a danger.” K.W. stated that the defendant never asked her to keep
       the intercourse secret. They were close, so he would simply ask, “ ‘You’re going to
       protect me, right?’ ” to which she would answer, “ ‘Yeah, of course.’ ” K.W. stated
       that she pleaded guilty to misdemeanor theft when she was a high school junior.
       She spent 13 days in jail and received a sentence of probation.

¶ 16       H.S. testified that she was born on August 4, 1996, and the defendant is her
       former stepfather. The defendant and her mother, Patti, married when H.S. was 10
       years old and a fifth-grade student, and they divorced when H.S. was 15 years old
       and a tenth-grade student. The defendant and Patti bought a house the summer
       before H.S. started fifth grade. Initially, H.S. had a bedroom upstairs but moved
       downstairs after a year. H.S. recounted when she started to feel uncomfortable with
       the defendant:

          “The first thing I remember is, it started out with back rubs, and then it kind of
          moved into more. I don’t recall any touching anywhere other than my bedroom,
          but the back rubs were kind of like—sometimes it would be in the living room,
          and, you know, it was kind of just a nonchalant thing, but then sometimes it was
          for—from the living room to my bedroom, and then it became something more
          than that.”

¶ 17       H.S. stated that the back rubs were initially “fine” and “normal.” She explained
       that “we would give my mom a back rub because her back hurt, so that was kind of
       our way to, like, hey, if we give you a back rub, could we get out of a chore.” When
       the defendant asked, “it was kind of like ***, because we had been giving our mom
       a back rub, we didn’t really think it was that big of a deal.” The defendant then
       asked H.S. to use lotion, and she “thought that was a little strange” and “got a little
       put off.”

¶ 18       H.S. remembered the defendant coming into her bedroom and asking for a back
       rub, and she remembered “him making me touch him, touch his penis. I remember
       trying to tell him no, trying to pull my hand away, and nothing worked. I remember
       him keeping my hand on his penis, helping him masturbate” and ultimately
       ejaculate. H.S. did not know what that was—she “just knew, you know, a warm,
       white, sticky substance would come out.” H.S. stated, “I wasn’t able to pull my
       hand away” and “I wasn’t able to stop it.” According to H.S., the defendant was



                                                -6-
       wearing shorts, which were pulled down just enough to expose his penis. The
       prosecutor asked H.S. if the defendant said anything, and H.S. responded, “The
       only one thing that I recall is that he asked if I thought his penis was big, and at that
       point I was in middle school, and I told him I don’t know.” The touching happened
       on “multiple occasions” while H.S.’s younger sister was sleeping and Patti was
       working. H.S. testified that the touching ultimately escalated from H.S. touching
       the defendant’s penis to the defendant touching outside and inside her vagina:

           “[A]fter I had been forced to touch him, he had started touching me after, on
           different occasions. I remember on different occasions, where he was touching
           me, he asked me if it felt good, and I remember telling him no, that it hurt, and
           he said that it’s supposed to feel good.”

¶ 19      In 2009, H.S. spoke to a DCFS investigator. She did not tell the investigator
       about the touching and testified about her decision:

               “I had been convinced that if I told, I would break up a happy family and
           that my mom would be unhappy because they couldn’t be together anymore
           and that he would be in big trouble, so therefore I told them no.

               ***

               He told me that if I said yes, he would be in trouble and my mom and him
           wouldn’t be able to be together, and my mom would be very unhappy and very
           lonely.”

       After the DCFS investigation closed, the defendant did not attempt to touch H.S.
       again.

¶ 20       In 2016, years after she graduated high school, she had a telephone conversation
       with Patti. Patti called to ask H.S. “what was going on, if, you know, I had been
       touched” by the defendant. H.S. said yes “for the concern of my younger sisters.”
       H.S. added, “I didn’t really have intention of telling her, but when she asked me, I
       figured it had been long enough, and I told her that it had happened when I was in
       middle school.” H.S. testified that she told Patti “the time frame about when
       everything happened” but did not get “into detail at that point.” Patti called the
       police, and H.S. made a statement to an officer. She also had a more in-depth
       interview at the local courthouse.




                                                 -7-
¶ 21       On cross-examination by defense counsel, H.S. testified, “The first time I was
       asked, I couldn’t really remember specifics, and I couldn’t really put a number on
       how many times.” She believed that the touching began when she was in seventh
       grade and ended when she was in eighth grade because she did not remember
       “much happening in high school.” H.S. stated that Patti asked her about the
       touching around the time of the DCFS investigation and that H.S. said nothing had
       happened. In 2012, Patti and the defendant divorced, and he moved out of the
       house. Patti was awarded custody of O.W., who would visit the defendant on
       weekends. H.S. did not come forward about the touching after the divorce
       “[b]ecause part of me thought that nothing would happen to O.W. because she’s
       young enough, and with me growing up without a dad, I didn’t want to see her grow
       up without her dad.” H.S. also did not come forward about the touching when the
       defendant and Patti attempted to reconcile because “[O.W.] was still young, and I
       thought maybe it only happened to me because I wasn’t his actual daughter. I
       thought maybe it’s just because I was his stepdaughter, that maybe it’s only
       happening to me, maybe it won’t happen to her.” H.S. and K.W.’s wife worked at
       Patti’s “vapor shop.”

¶ 22       On redirect examination by the prosecutor, H.S. testified that she could not
       recall how many times that touching occurred, but the defendant touched her vagina
       “probably at least two times that I specifically remember” and the defendant had
       her touch his penis “probably at least five times that I can specifically remember.”
       H.S. never discussed the touching with K.W., and H.S. “didn’t actually know that
       anything had happened to [K.W.] until after my mom had called me and asked if
       anything had happened to me. After that conversation, after that night, I found out
       that things had also happened to [K.W.]”

¶ 23      Hager testified that she is a forensic interviewer at the Braveheart Children’s
       Advocacy Center, and the trial court certified her as an expert witness. She
       acknowledged that she did not interview K.W. or H.S.

¶ 24       Hager stated that the phrase “delayed disclosure” means that, “instead of the
       child going to someone as soon as something has happened to them, there may be
       days, years, before they disclose what happened.” In Hager’s opinion, delayed
       disclosure is “very common,” and “most children who have experienced sexual
       abuse go to their grave without ever telling anyone.” Hager clarified:




                                              -8-
               “Children are much more likely to disclose right away when it’s not a family
          member. They are much more likely to keep it to themselves forever or for years
          if it is a family member because of their feelings for them.”

       She added that children strive to appear normal:

              “If a child isn’t ready to talk about what’s happened to them, they do
          everything they can to move on with their life, to make everything seem as
          normal as possible, not only for the people in their family and with their friends,
          but also for themselves. They can keep that locked away as long as no one
          suspects anything different of them.”

       According to Hager, a lengthy delay and a sudden disclosure may be attributable to
       “some external event” or “some other concern in that person’s life,” including
       concern for a younger sibling.

¶ 25       On cross-examination by defense counsel, Hager agreed that there has been an
       occasion in her 1500 interviews when a child provided false information. She
       agreed that sometimes parents tell their children to lie and that they may do so to
       gain an advantage in a divorce.

¶ 26        The prosecution then rested its case, and the defense made a directed verdict
       motion, which the trial court denied. The defense presented no evidence and rested
       its case.

¶ 27        During closing arguments, defense counsel reminded the jury that the State
       bears the burden to prove the defendant guilty beyond a reasonable doubt. Defense
       counsel characterized the testimony from K.W. and H.S. as “uncorroborated,” in
       that

          “they came in here and they told you these things happened and you haven’t
          heard any other evidence other than what these two told you to support that.
          *** You don’t have any physical evidence. You don’t have any corroborative
          evidence in the form of—I will give you an example: [K.W.] said that this
          happened while her sister was in bed with her, that her dad after [his girlfriend]
          left him, that he pulled a mattress on the floor and he started having the two
          girls sleep with him. [A.R.] on one side and [K.W.] on one side, Dad in the
          middle. It would have been really easy to call [A.R.] and say did that, in fact,




                                               -9-
          happen. But you haven’t heard that. The only person’s word you have for that
          is [K.W.’s] word. That’s it. And think about that. The State has the burden of
          proof, and that’s one of the easiest things they could have done. *** They could
          have put [A.R.] on the stand and they could have said, [A.R.], do you remember
          when [the defendant’s girlfriend] left ***. *** Do you remember when she left?
          Do you remember your dad pulling the mattress on the floor into his bedroom
          in the house and do you remember [you] and your sister sleeping together with
          him? Do you remember that? Yes or no? You haven’t even heard that that
          happened from any other witness other than [K.W.] and it would have been so
          easy for the State to bring that person in and to corroborate [K.W.’s] testimony
          and they didn’t do it.”

¶ 28       Defense counsel later returned to A.R., stating, “We don’t know what [A.R.]
       saw or what [A.R.] heard because [A.R.] hasn’t been called as a witness.” Defense
       counsel continued: “[K.W.] told [A.R.] about the abuse before [A.R.] made the
       complaint in 2009. Wouldn’t that have been nice to have heard? Call [A.R.] to the
       stand. [A.R.], did she tell you about this back in 2009?” Defense counsel suggested
       that any argument that K.W. fabricated her testimony to give Patti an advantage in
       the child custody dispute for O.W. would be “kind of out of the water if back in
       2009 [A.R.] says, well, yeah, my sister did tell me that, but you have not heard from
       [A.R.], so you don’t know.” Defense counsel then turned to K.W.’s wife: “She told
       her wife *** about the abuse. It is unclear when or where she told her wife about
       the abuse, but she very much said that she told her wife about the abuse. Same
       argument. Put [K.W.’s] wife on the stand.”

¶ 29       During rebuttal argument, the prosecutor responded to defense counsel’s
       argument about A.R.: “He makes a point of saying, well, why didn’t they call [A.R.]
       as a witness? Well, first of all, the defense has subpoena powers just like the
       government.” Defense counsel objected, and an exchange took place in chambers:

              “THE COURT: Okay. The record will show we are in chambers out of the
          presence of the jury for an objection. So counsel?

              DEFENSE COUNSEL: It’s my objection, so I will have to state it. We have
          no burden of proof. We don’t have to call witnesses. They can’t argue during
          closing argument that we can do this. It’s their burden.




                                              - 10 -
              THE COURT: Response?

              PROSECUTOR: There is current case law saying that when the defendant
          opens the door and makes comments that the State didn’t call witnesses, we are
          allowed to respond.

              THE COURT: Anything further?

              DEFENSE COUNSEL: She’s probably way more familiar on the current
          case law than I am, so I don’t have anything further.

              PROSECUTOR: I will certainly specify to the jury that I’m not indicating
          they have the burden of proof, but when he makes a statement that I could have
          called X people, he can too. He has subpoena powers.”

       The trial court overruled the objection.

¶ 30      Back before the jury, the prosecutor stated:

              “The defendant has subpoena powers just like the State and I will note to
          you that I am not implying that the defendant has any kind of burden in this
          case. I fully accept the fact that we have the burden to prove this case beyond a
          reasonable doubt. But when the defendant stands here and tells you we could
          have subpoenaed and makes it sound like we are the only ones that can get
          people here, they have the right and the ability to subpoena anybody they
          choose to subpoena, also.

             In regards to telling [A.R.]—and we should have subpoenaed [A.R.] to
          come say what [K.W.] told her, many of you will be familiar with hearsay,
          which is something that’s said outside of court. It’s a rule we can’t bring in
          hearsay, so for the defense to suggest to you that I should call [A.R.] to talk
          about what [K.W.] told her, he knows I can’t do that.

              In regards to [K.W.’s] wife in that *** [K.W.] told her what happened when
          they got married, again, hearsay. I can’t do that. So what he’s suggesting that I
          do, he knows very well that I can’t.”

       Defense counsel did not object.




                                              - 11 -
¶ 31       Following closing arguments, the trial court gave the jury instructions,
       including one on the burden of proof, but did not explain the hearsay rule or its
       exceptions. After slightly more than three hours, the jury reached verdicts on the
       six charges, finding the defendant guilty of three counts of predatory criminal
       sexual assault of a child and three counts of criminal sexual assault. The defendant
       filed a motion for a new trial, contending that there was insufficient evidence of his
       guilt and that the court erred in allowing the State to argue in rebuttal that the
       defendant could have called witnesses to testify. The trial court denied the motion
       and sentenced the defendant to three mandatory life sentences for the predatory
       criminal sexual assault charges and five years for each of the criminal sexual assault
       convictions.

¶ 32       A divided panel of the appellate court reversed. 2020 IL App (3d) 170848. The
       appellate court majority held that the trial court did not abuse its discretion in
       overruling defense counsel’s objection to the prosecutor’s comment that the
       defendant also had subpoena powers. Id. ¶ 17. The majority then considered the
       defendant’s contention that the prosecutor misstated the law when she argued that
       the hearsay rule prevented it from calling K.W.’s wife and A.R. as witnesses and
       argued that defense counsel knew the testimony was barred by the hearsay rule. Id.
       ¶ 18. Because defense counsel did not object to those comments, the majority
       turned to the plain-error doctrine. Id.

¶ 33       The appellate court majority recognized that the first step in the plain-error
       analysis is determining if a clear or obvious error occurred. Id. (citing People v.
       Piatkowski, 225 Ill. 2d 551, 565 (2007)). Here, the prosecutor informed the jury
       that hearsay was “ ‘something that’s said outside of court,’ ” a statement that the
       appellate court majority called, “at best, incomplete.” Id. ¶ 19. According to the
       majority, the hearsay rule generally prohibits as evidence an out-of-court statement
       that is offered to prove the truth of the matter asserted, but there are exceptions to
       that rule that may have been applicable in this case. Id. The majority concluded that
       the State committed a clear error when it misstated the law regarding hearsay and
       then compounded that error by implying that that was why the witnesses were not
       called. Id. ¶ 20 (citing People v. Shief, 312 Ill. App. 3d 673, 679 (2000)).

¶ 34      The appellate court majority then turned to the two prongs of the plain-error
       doctrine, specifically the first prong, under which a reviewing court will reverse a




                                               - 12 -
       criminal defendant’s conviction and remand for a new trial when there is a clear
       error and the evidence is closely balanced. Id. ¶ 21 (citing People v. Herron, 215
       Ill. 2d 167, 178-79 (2005)). In making such a determination, a reviewing court
       “ ‘must evaluate the totality of the evidence and conduct a qualitative,
       commonsense assessment of it within the context of the case.’ ” Id. (quoting People
       v. Sebby, 2017 IL 119445, ¶ 53). The majority observed that “courts often find the
       credibility contest to be closely balanced” when “the only evidence consists of two
       differing accounts of the same event, with no corroborating evidence.” Id. (citing
       People v. Naylor, 229 Ill. 2d 584, 608 (2008)).

¶ 35      The appellate court majority reasoned:

          “Although the testimony of K.W. and H.S. contained some similarities, they
          testified regarding events that occurred during different time frames. The
          credibility of both K.W. and H.S. was challenged in that the defense elicited
          testimony that both had denied that the abuse occurred when they were
          questioned in 2009. There was no physical evidence, no third party testimony
          even putting the defendant alone with K.W. or H.S., and no evidence suggesting
          the defendant’s consciousness of guilt. [Citation.] Thus, we find that the case
          involved a credibility contest between K.W. and the defendant and H.S. and the
          defendant.” Id.

       Because it viewed the evidence as closely balanced, the majority remanded for a
       new trial. Id. ¶¶ 21-22.

¶ 36       Justice Schmidt dissented, insisting that the evidence was not closely balanced.
       Id. ¶ 27 (Schmidt, J., dissenting). Justice Schmidt considered the evidence against
       the defendant “overwhelming” and challenged the majority’s reasoning:

              “The majority finds the evidence closely balanced because of a ‘credibility
          contest.’ [Citation.] What credibility contest? Not one witness contradicted the
          victims’ testimony. *** Here, there is no competing version of events, as
          defendant did not testify nor did he call any witnesses. A qualitative,
          commonsense evaluation of the totality of the evidence shows that the evidence
          is not closely balanced.” Id. ¶ 30.




                                              - 13 -
¶ 37       This court allowed the State’s petition for leave to appeal. Ill. S. Ct. R. 315(a)
       (eff. Oct. 1, 2021).


¶ 38                                       ANALYSIS

¶ 39       The State argues that the appellate court erred in concluding that unobjected-to
       comments about hearsay by the prosecutor were reversible plain error. Though the
       defendant has not requested cross-relief, he argues “preliminarily” that the appellate
       court erred in concluding that objected-to comments about the defense’s subpoena
       powers were not reversible error. Both issues concern prosecutorial closing
       argument. Before addressing either, we must briefly discuss the nature of closing
       argument.

¶ 40       The purpose of closing arguments is to provide the parties with a final
       opportunity before the jury to review the admitted evidence, to explain the relevant
       law, and to assert why the evidence and the law compel a favorable verdict. People
       v. Nicholas, 218 Ill. 2d 104, 121 (2005) (citing Thomas A. Mauet & Warren D.
       Wolfson, Trial Evidence 439 (2d ed. 2001)). An error in closing argument is not a
       typical trial error in that it does not involve the admission of inculpatory evidence
       or the rejection of exculpatory evidence but rather commentary on the evidence that
       has been presented. That is why juries are told that closing arguments are not
       evidence and “any statement or argument made by the attorneys which is not based
       on the evidence should be disregarded.” Illinois Pattern Jury Instructions, Criminal,
       No. 1.03 (2011) (hereinafter IPI Criminal No. 1.03).

¶ 41       Because an error in closing argument is sui generis, we have created a unique
       two-step process for determining whether a trial court’s decision to overrule a
       defendant’s objection to a prosecutorial comment in closing argument is reversible
       error. A reviewing court must initially determine whether the comment was
       improper. If so, the court must then determine whether the improper comment was
       so prejudicial that real justice was denied or the verdict resulted from the error. See
       People v. Runge, 234 Ill. 2d 68, 142 (2009). A trial court’s decision to overrule an
       objection to a comment in prosecutorial closing argument will not be overturned
       absent an abuse of discretion. People v. Blue, 189 Ill. 2d 99, 128 (2000). We now
       address the prosecutor’s comments in this case.




                                               - 14 -
¶ 42                                    Subpoena Powers

¶ 43       During rebuttal closing argument, the prosecutor stated “the defense has
       subpoena powers just like the government.” The defendant argues that the appellate
       court erred in concluding that the trial court did not abuse its discretion in
       overruling his objection to that comment. The defendant insists that the comment
       improperly shifted the burden of proof and that the comment was not invited by
       defense counsel’s closing argument. The defendant maintains that A.R., Patti, and
       K.W.’s wife were not “equally accessible” to the defense due to their family ties
       with the victims. We reject the defendant’s argument.

¶ 44       Certainly, “a criminal defendant has no duty to produce evidence at trial, and
       the State may never shift its burden of proof to a defendant.” People v. Mudd, 2022
       IL 126830, ¶ 34. A prosecutor still has wide latitude in making a closing argument
       and may comment on the evidence and any reasonable inferences that arise from it,
       even if those inferences reflect negatively on the defendant. See Runge, 234 Ill. 2d
       at 142 (citing People v. Perry, 224 Ill. 2d 312, 347 (2007)). Additionally, a
       prosecutor may comment on matters implicated by defense counsel. People v.
       Glasper, 234 Ill. 2d 173, 204 (2009) (“Statements will not be held improper if they
       were provoked or invited by the defense counsel’s argument.” (citing People v.
       Kirchner, 194 Ill. 2d 502, 553 (2000))). Such comments should be considered in
       the context of the entire closing argument, as well as the trial court’s instructions
       that arguments are not evidence, that the State bears the burden of proving the
       defendant’s guilt beyond a reasonable doubt, and that the defendant need not
       present any evidence. Runge, 234 Ill. 2d at 142-43 (2009); People v. Ceja, 204 Ill.
       2d 332, 357 (2003) (“Comments in closing argument must be considered in context
       of the entire closing argument of both the State and the defendant.” (citing People
       v. Cloutier, 156 Ill. 2d 483, 507 (1993))).

¶ 45        Here, the prosecutor’s comment on the defense’s subpoena powers was not
       improper. The statement was an accurate and reasonable response to defense
       counsel’s claim that the State should have called A.R. and K.W.’s wife as
       witnesses. See People v. Kliner, 185 Ill. 2d 81, 153 (1998); People v. Jackson, 399
       Ill. App. 3d 314, 319 (2010) (stating that “[w]hile the prosecution is generally not
       permitted to comment on a defendant’s failure to produce evidence, such comments
       are not improper after a defendant with equal access to that evidence assails the




                                              - 15 -
       prosecution’s failure to produce it”); cf. Mudd, 2022 IL 126830, ¶ 30 (noting that,
       under Illinois Supreme Court Rule 412(e)(ii) (eff. Mar. 1, 2001), “both sides in a
       criminal proceeding possess the same ability to request forensic testing of the
       evidence”). Additionally, the comment was not substantially prejudicial. It was
       brief, constituting a mere 3 lines in nearly 17 pages of the trial transcript. After the
       defendant’s objection was overruled, the prosecutor reminded the jury that the State
       has the burden of proof beyond a reasonable doubt. The trial court later echoed that
       proposition in its jury instructions, adding that the defendant is not required to prove
       his innocence. See IPI Criminal No. 2.03. The court also advised the jury that
       closing arguments are not evidence. See IPI Criminal No. 1.03. We cannot say that
       the trial court abused its discretion in overruling the defendant’s objection to the
       prosecutor’s comment about the defense’s subpoena powers.


¶ 46                                          Hearsay

¶ 47       During rebuttal closing argument, the prosecutor stated that hearsay is
       “something that’s said outside of court” and “[i]t’s a rule we can’t bring in hearsay”
       and that defense counsel was aware of that rule. The defendant did not object to
       that comment. The State argues that the appellate court erred in concluding that the
       comment was plain error, necessitating reversal of the defendant’s convictions and
       remand for a new trial.

¶ 48        To preserve a purported error for appellate review, a defendant must object to
       the error at trial and raise the error in a posttrial motion. Sebby, 2017 IL 119445,
       ¶ 48 (citing People v. Belknap, 2014 IL 117094, ¶ 66); see generally People v.
       Enoch, 122 Ill. 2d 176 (1988); People v. Ford, 19 Ill. 2d 466, 478-79 (1960) (“An
       accused may not sit idly by and allow irregular proceedings to occur without
       objection and afterwards seek to reverse his conviction by reason of those same
       irregularities.”). Failure to do either results in forfeiture of such review, but the
       forfeiture may be excused when the error is “plain.” Sebby, 2017 IL 119445, ¶ 48.
       Illinois Supreme Court Rule 615(a) (eff. Jan. 1, 1967) memorializes the plain-error
       doctrine:

             “Any error, defect, irregularity, or variance which does not affect
          substantial rights shall be disregarded. Plain errors or defects affecting




                                                - 16 -
          substantial rights may be noticed although they were not brought to the attention
          of the trial court.”

       The plain-error doctrine does not create a “general saving clause” to allow
       defendants to escape the consequences of their nonfeasance. Herron, 215 Ill. 2d at
       177. Instead, it offers a narrow exception to the rule of procedural default for
       unpreserved errors. People v. Jackson, 2020 IL 124112, ¶ 81. Whether there is plain
       error is a question of law, which we review de novo. People v. McLaurin, 235 Ill.
       2d 478, 485 (2009).

¶ 49        As the State correctly observes, the defendant cannot obtain relief on an
       unpreserved error under the plain-error doctrine if he would not have been entitled
       to relief on the same error if preserved. Necessarily, then, the threshold inquiry is
       whether there was an error at all. Jackson, 2020 IL 124112, ¶ 81 (citing People v.
       Hood, 2016 IL 118581, ¶ 18). We have used different modifiers for the term
       “error,” but the most common has become “clear or obvious.” Piatkowski, 225 Ill.
       2d at 565. Thus, we must decide whether the prosecutor’s comment about hearsay
       was a clear and obvious error. That requires a “substantive look” at the issue
       (internal quotation marks omitted) (Naylor, 229 Ill. 2d at 593) under the standard
       for evaluating prosecution comments that we have already discussed. Jackson,
       2020 IL 124112, ¶ 83. To recap: A prosecutorial comment in closing argument
       must be improper and substantially prejudicial. If it fails to meet either description,
       it is not reversible error.

¶ 50       The State concedes that the prosecutor’s explanation of hearsay was
       “incomplete” but insists that it was “at the very least consistent with the hearsay
       rule” and, consequently, not clearly and obviously improper. The State points to the
       prosecutor’s reasonable belief that testimony from A.R. and K.W.’s wife would
       have been inadmissible as prior consistent statements meant to bolster K.W.’s
       testimony. The State further contends that defense counsel invited the prosecutor’s
       remarks by focusing on the lack of corroboration for K.W.’s testimony. The
       prosecutor did not ask the jury to speculate about what A.R. and K.W.’s wife would
       have said or insinuate that their testimony would have helped to establish the
       defendant’s guilt. According to the State, the prosecutor made a “passing
       comment,” which, even if it was improper, was not so prejudicial that it led to the
       jury’s verdict.




                                               - 17 -
¶ 51       The defendant responds by calling the prosecutor’s hearsay definition a
       “mischaracterization” that was “completely improper.” The defendant asserts that
       the prosecutor not only gave an improper definition of hearsay but also “doubled
       down” on it by stating that defense counsel knew that the rule precluded testimony
       from A.R. and K.W.’s wife. The defendant opines that that testimony may have
       been admissible under an exception to the hearsay rule for prior consistent
       statements made to rebut a charge of recent fabrication or a motive to lie. See
       People v. Cuadrado, 214 Ill. 2d 79, 90 (2005). The defendant parrots the appellate
       court’s reliance on People v. Emerson, 97 Ill. 2d 487 (1983), and Shief, 312 Ill.
       App. 3d 673, arguing that the prosecutor’s comment implied that there was
       evidence of the defendant’s guilt that could not be offered because of defense
       tactics. The defendant insists that the comment was not brief and isolated, but the
       entire explanation for the State’s failure to call critical witnesses.

¶ 52        We agree with the State that the prosecutor’s summary of the hearsay rule was
       not improper. Hearsay is an out-of-court statement offered in court to prove the
       truth of the matter asserted. People v. Moss, 205 Ill. 2d 139, 159 (2001). The
       prosecutor told the jury that hearsay is “something that’s said outside of court” that
       the State “can’t bring” as evidence. Though that definition is truncated, it captures
       the core of the rule and the bar to prior consistent statements. See People v.
       Williams, 147 Ill. 2d 173, 227 (1991). The defendant would have us require that a
       prosecutor must elucidate the jury on when an out-of-court statement is offered for
       its truth, as well as instances when such a statement escapes the general rule of
       inadmissibility, every time hearsay is mentioned in closing. We decline to do so.

¶ 53       Further, a prosecutor may offer a response to comments by defense counsel that
       clearly warrant one, and such a response should be considered in the context of both
       parties’ closing arguments. Kliner, 185 Ill. 2d at 154. Here, the prosecutor’s
       comment was invited by defense counsel when he repeatedly stressed that calling
       A.R. to the witness stand would have been “really easy” and “one of the easiest
       things” for the State. Defense counsel included K.W.’s wife in that “[s]ame
       argument.” The prosecutor briefly stated why she could not call either witness but
       also reminded the jury that the State bore the burden of proof. And, as we have
       noted, the trial court instructed the jury on the burden of proof, the presumption of
       innocence, and the familiar principle that evidence trumps argument.




                                               - 18 -
¶ 54       Moreover, the prosecutor’s comment was not prejudicial. In People v.
       Henderson, 142 Ill. 2d 258, 323 (1990), we noted that the legal standard “applied
       to arguments by counsel” and the standard “used in deciding if a plain error was
       made” are “similar.” Accord Jackson, 2020 IL 124112, ¶ 83 (citing People v.
       Nieves, 193 Ill. 2d 513, 533 (2000)). Our statement was perhaps an
       oversimplification. The standards governing whether an objected-to, improper
       comment in closing argument by the prosecution constitutes reversible error and
       whether an unobjected-to, improper comment in closing argument by the
       prosecution constitutes reversible plain error remain distinct. Comments in the
       former category are judged for whether they caused “substantial prejudice,” such
       that a reviewing court cannot determine whether the verdict resulted from them.
       See People v. Macri, 185 Ill. 2d 1, 62 (1998) (holding that “a prosecutor’s
       comments in closing argument will result in reversible error only when they
       engender ‘substantial prejudice’ against the defendant to the extent that it is
       impossible to determine whether the verdict of the jury was caused by the
       comments or the evidence”); see also People v. Redd, 173 Ill. 2d 1, 30 (1996)
       (equating substantial prejudice with denial of a fair trial). Comments in the latter
       category are judged for whether they affected “substantial rights.” See Ill. S. Ct. R.
       615(a). Those concepts—substantial prejudice and substantial rights—are not
       unrelated, however.

¶ 55        The familiar “disjunctive approach” to plain error is shorthand for a much
       longer discussion that stems from Rule 615(a). See People v. Keene, 169 Ill. 2d 1,
       17-18 (1995). Under that rule, a plain error affecting a substantial right is an error
       that may have deprived the defendant of a fair trial. See Herron, 215 Ill. 2d at 177
       (stating that “plain error, while a nonconstitutional doctrine, has roots in the same
       soil as due process” and “[f]airness *** is the foundation of our plain-error
       jurisprudence”). A fair trial is not an error-free trial. Id. (citing People v. Bull, 185
       Ill. 2d 179, 214 (1998)). Consequently, the plain-error doctrine allows a reviewing
       court to consider a forfeited, but still clear and obvious, error in two limited
       circumstances: (1) where the defendant’s conviction may have resulted from the
       error, not the evidence, or (2) where the defendant’s conviction resulted from a
       flawed process, despite the evidence. Id. at 177-78 (citing People v. Baynes, 88 Ill.
       2d 225, 231 (1981)); see also People v. Stavrakas, 335 Ill. 570, 583 (1929) (“It is
       not the practice of this court to reverse a judgment because some error may have
       been committed by the trial court, unless it appears that real justice has been denied



                                                - 19 -
       thereby or that the verdict of the jury or the judgment of the court may have resulted
       from such error.”). Stated differently, the plain-error doctrine applies in cases
       involving “prejudicial errors—errors that may have affected the outcome in a
       closely balanced case” or in cases involving “presumptively prejudicial errors—
       errors that may not have affected the outcome, but must still be remedied.” Herron,
       215 Ill. 2d at 185. Those two prongs do not offer “two divergent interpretations of
       plain error, but instead two different ways to ensure the same thing—namely, a fair
       trial.” Id. at 179.

¶ 56       The appellate court majority declined to reach the second, presumptively-
       prejudicial-error prong (2020 IL App (3d) 170848, ¶ 21), and the defendant does
       not suggest that it applies. Indeed, comments in prosecutorial closing arguments
       will rarely constitute second-prong plain error because the vast majority of such
       comments generally do not undermine basic protections afforded to criminal
       defendants. See People v. Moon, 2022 IL 125959, ¶ 29 (citing Neder v. United
       States, 527 U.S. 1, 8-9 (1999)).

¶ 57        Under the first prong of the plain-error doctrine, the defendant must show clear
       or obvious error “where the evidence *** is so closely balanced that the jury’s
       guilty verdict may have resulted from the error and not the evidence.” Herron, 215
       Ill. 2d at 178. Though there is no additional substantiality requirement because all
       plain errors are substantial (see Sebby, 2017 IL 119445, ¶ 69 (citing Ill. S. Ct. R.
       615(a) (eff. Jan. 1, 1967))), first-prong plain error must still be prejudicial. In this
       context, the prosecutor’s comment must have had some probable bearing on the
       result (see Herron, 215 Ill. 2d at 193), regardless of how the defendant challenges
       the comment on appeal. The prosecutor’s comment—whether it is preserved and
       attacked directly or it is unpreserved and attacked indirectly via the alternative
       contentions of plain error and ineffective assistance—must have been damaging
       enough that it “severely threatened to tip the scales of justice” against the defendant.
       Id. at 187; see People v. White, 2011 IL 109689, ¶ 133 (likening the ineffective
       assistance standard with the first-prong, plain-error standard).

¶ 58        The severity of that threat depends on the strength of the evidence presented at
       trial. Simply put, a comment in closing argument cannot “cause substantial
       injustice” and “effectively deprive defendant of a fair trial” when the evidence is
       not closely balanced. Henderson, 142 Ill. 2d at 322-23. To determine whether the




                                                - 20 -
       evidence was, in fact, closely balanced, a reviewing court must review the entire
       record and conduct a “qualitative, commonsense assessment” of any evidence
       regarding the elements of the charged offense or offenses, as well as any evidence
       regarding the witnesses’ credibility. Sebby, 2017 IL 119445, ¶ 53.

¶ 59       The defendant was charged with predatory criminal sexual assault under section
       12-14.1(a)(1) of the Criminal Code of 1961. 720 ILCS 5/12-14.1(a)(1) (West 2004)
       (now codified at 720 ILCS 5/11-1.40(a)(1)). That statute required the State to prove
       that the defendant was over 17 years old and committed “an act of contact, however
       slight, between the sex organ or anus of one person and the part of the body of
       another for the purpose of sexual gratification or arousal of the victim or the
       accused, or an act of sexual penetration,” and that the victim was under 13 years
       old. The defendant was also charged with criminal sexual assault under section 12-
       13(a)(3) of the Criminal Code of 1961. Id. § 12-13(a)(3) (now codified at 720 ILCS
       5/11-1.20(a)(3)). That statute required the State to prove that the defendant
       committed “an act of sexual penetration” with a family member under 18 years old.
       Id. The State presented ample evidence regarding those elements.

¶ 60       The appellate court majority, nonetheless, held that the evidence was closely
       balanced due to a perceived “credibility contest” between the victims, K.W. and
       H.S., and the defendant. 2020 IL App (3d) 170848, ¶ 21. As support, the appellate
       court majority relied upon Naylor, but that case is inapposite. In Naylor, the
       evidence consisted of two different accounts—one from the arresting officers and
       one from the defendant—of the same event, neither of which was corroborated by
       extrinsic evidence, but both of which were credible. Naylor, 229 Ill. 2d at 607-08.
       We characterized the case as “a contest of credibility” and ultimately found that the
       evidence was closely balanced. Id. at 606-07.

¶ 61       Here, there were not two different accounts. There were only the victims’
       accounts. The defendant was under no obligation to testify, but his decision not to
       do so, along with the lack of any other evidence in his favor, forecloses any reliance
       on Naylor. However, we must still consider his argument that the evidence was
       closely balanced. Piatkowski, 225 Ill. 2d at 567 (holding that the defendant’s choice
       to present “no evidence whatsoever” was “not fatal” to a first-prong, plain-error
       argument).




                                               - 21 -
¶ 62       The State and the defendant both address the victims’ initial denials to DCFS
       in 2009 and their later disclosures in 2016. According to the State, their
       explanations were supported by Hager’s testimony. The State notes that Illinois
       caselaw has recognized reasons for delayed disclosure by child victims of sexual
       assault. See People v. Priola, 203 Ill. App. 3d 401, 414 (1990) (“the failure of a
       young sexual assault victim to make a prompt complaint is easily understandable
       because of the natural sense of shame, fear, revulsion, and embarrassment felt by
       children under such circumstances”). And, though K.W. and H.S. never discussed
       the defendant’s conduct with each other when they were young, they both described
       similar, escalating patterns of abuse that began with back rubs around the ages of
       11 or 12 and ended in sexual contact. The State maintains that the lack of
       corroborating physical evidence does not make the testimonial evidence closely
       balanced. See People v. Shum, 117 Ill. 2d 317, 356 (1987). The State adds that there
       was testimony from both K.W. and H.S. as to the defendant’s consciousness of
       guilt.

¶ 63       According to the defendant, K.W. and H.S. were “severely compromised” due
       to their 2009 denials. Further, the defendant remarks that there was “no confession,
       no third party witnesses, no medical evidence, no corroboration.” Like defense
       counsel in closing arguments, the defendant pins the lack of corroboration on the
       State’s choice not to call A.R., K.W.’s wife, or Patti as trial witnesses. The
       defendant maintains that this case hinged solely on the credibility of the victims.

¶ 64       After reviewing the record and conducting a qualitative and commonsense
       assessment of the evidence, we conclude that the evidence was not closely
       balanced. The victims’ testimony naturally differed in some respects due to their
       ages, but it was consistent in important details. And their explanations for their
       2009 denials and their 2016 disclosures were reasonable and understandable in light
       of Hager’s testimony. The defendant’s arguments amount to little more than an
       attempt to relitigate his trial. We do not believe that the result of that trial was
       affected by the prosecutor’s comment.

¶ 65       In summary, the prosecutor’s comment about hearsay was not improper, so it
       did not constitute a clear and obvious error. Additionally, the evidence against the
       defendant was not closely balanced, so the comment was not prejudicial in the
       context of first-prong plain error. The appellate court erred in excusing the




                                              - 22 -
       defendant’s forfeiture, reversing his conviction, and remanding for a new trial.



¶ 66                                    CONCLUSION

¶ 67      For the reasons that we have stated, we reverse the judgment of the appellate
       court and affirm the judgment of the circuit court.


¶ 68      Appellate court judgment reversed.

¶ 69      Circuit court judgment affirmed.




                                              - 23 -